


110 HR 655 IH: Pathway to Preservation Act of

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 655
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for more accurate valuation of multifamily
		  housing properties, and loans for such properties, that are sold at a discount
		  by the Department of Housing and Urban Development to facilitate acquisition of
		  such properties that maintains the properties as affordable
		  housing.
	
	
		1.Short titleThis Act may be cited as the
			 Pathway to Preservation Act of
			 2007.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)there is a great need to provide
			 communities with tools to preserve affordable housing;
			(2)a
			 significant amount of the affordable housing inventory in the United States has
			 already been lost and a large portion is at risk of being removed;
			(3)approximately
			 200,000 subsidized rental units are lost annually;
			(4)in the case of disposition of properties
			 owned or held by the Department of Housing and Urban Development, the statutory
			 right of first refusal afforded to units of local government has been effective
			 in preserving such buildings for use as affordable housing;
			(5)failing to take
			 into account the physical condition of a property when determining the sale
			 price in a HUD property sale inhibits local preservation efforts; and
			(6)the Department of
			 Housing and Urban Development should use standard industry appraisal practices
			 when determining the sale price of properties.
			3.Valuation of
			 physically distressed properties sold by HUD in discount salesSection 2001 of the Deficit Reduction Act of
			 2005 (Public Law 109–171; 120 Stat. 7; 12 U.S.C. 1701z–11 note) is
			 amended—
			(1)in paragraph (4),
			 by striking without taking into account any affordability
			 requirements and inserting the following: as determined using
			 industry standard appraisal practices, including consideration of the cost of
			 repairs needed for the property subject to the loan to comply with minimum
			 safety and building standards and the cost of maintaining the affordability
			 restrictions applicable under the original loan or grant for the
			 property; and
			(2)in paragraph (7), by striking
			 without taking into account any affordability requirements and
			 inserting the following: as determined using industry standard appraisal
			 practices, including consideration of the cost of repairs needed for the
			 property to comply with minimum safety and building standards and the cost of
			 maintaining the affordability restrictions applicable under the original loan
			 or grant for the property.
			
